 

Exhibit 10
 
 
EMPLOYMENT AGREEMENT
 
AGREEMENT entered into as of November 2, 2010, by and between MEREDITH
CORPORATION, an Iowa corporation (the “Company” or “Meredith”), and THOMAS H.
HARTY (“Harty”), to become effective August 2, 2010 (“Effective Date”).
 
 
WITNESSETH:
 
WHEREAS, Harty has been employed by the Company as President, National Media
Group; and
 
WHEREAS, the Company wishes to continue to employ Harty pursuant to the terms
and conditions hereof, and in order to induce Harty to enter into this agreement
(the “Agreement”) and to secure the benefits to accrue from his performance
hereunder is willing to undertake the obligations assigned to it herein; and
 
WHEREAS, Harty is willing to continue his employment with the Company under the
terms hereof and to enter into the Agreement;
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
 
1.    Position.
 
Meredith will continue to employ Harty in New York, New York as President,
National Media Group. While employed hereunder, Harty shall continue to have at
least the same level of responsibility and authority associated with being
President of Meredith's National Media Group as he has on date this Agreement is
executed.
 
 
2.    Term.
 
The term of employment under this Agreement will continue through June 30, 2013,
unless otherwise terminated in accordance with this Agreement.
 
 
3.    Negotiation/Renewal at End of Term
 
In the event either party wishes to negotiate new terms of this Agreement to
become effective at the end of the Term, written notice shall be provided to the
other party no fewer than sixty (60) and no more than ninety days immediately
preceding the end of the Term. If no notice to renegotiate is given, this
Agreement shall automatically renew at the end of the Term for subsequent one
(1) year terms unless either party terminates the Agreement under section 7
below. If the parties are unable to mutually agree to new terms within sixty
(60) days after such notice to renegotiate is provided or choose not to agree to
new

 

--------------------------------------------------------------------------------

 

terms, Harty will be released from those Covenants set forth in Sections 8.1.a
and 8.1.b of this Agreement, unless Meredith chooses to enforce said Covenants,
in which case, Meredith shall be obliged to treat Harty's departure as a
Termination Without Cause under Section 7.2 herein.
 
 
4.    Base Salary.
 
Harty's minimum base salary under this Agreement will be Six Hundred Fifty
Thousand Dollars ($650,000) (“Base Salary”), effective August 2, 2010 (the
“Effective Date”) and continuing through Fiscal Year 2012. Harty will be
eligible for merit increase in July 2012, at the discretion of the Compensation
Committee of the Company's Board of Directors ("Compensation Committee"). Base
Salary shall include all such increased amounts, and if increased, Base Salary
shall not thereafter be decreased.
 
 
5.    Incentive Plans.
 
5.1    While employed under this Agreement, Harty will be eligible to
participate in Meredith's Annual Management Incentive Plan (or any successor or
replacement annual incentive plan of Meredith) for such periods as it continues
in effect, subject to the terms of the Plan and to the discretion vested in the
Compensation Committee of the Board of Directors by the Plan, with a 60% base
pay target.
 
5.2    While employed under this Agreement, Harty will participate in a
three-year Cash Long-Term Incentive Program (“Program”) with a $250,000 target,
conditioned upon the achievement of certain specified financial objectives
(described in Exhibit A attached hereto). This payment will be made after the
first regular August meeting of Meredith's Board of Directors immediately
following the conclusion of the three-year Program, subject to the terms of the
Program and to the discretion vested in the Compensation Committee of the Board
of Directors and it is conditioned upon Harty being employed at Meredith at the
time of payment.
 
5.3    In addition, Harty is currently participating in a three-year (FY10-12)
cash Long-Term Incentive Program with a $100,000 target, conditioned upon the
achievement of certain specified financial objectives (described in Exhibit B
attached hereto). Under the Program any amounts earned during each of the
discrete one-year performance periods will be paid following the conclusion of
the three-year Program, subject to the terms of the Program and to the
discretion vested in the Compensation Committee of the Board of Directors.
Payment is conditioned upon Harty being employed with Meredith at the time of
payment.
 
5.4    Harty is also currently participating in a three year (FY10-12) National
Media Group cash Long-Term Incentive Program with a $300,000 target, conditioned
upon the achievement of certain specified financial objectives (described in
Exhibit C attached hereto). Under the Program, payment will made at the end of
FY2012, subject to the terms of the Program and is conditioned upon Harty being
employed with Meredith at the time of payment.
 
5.5    While employed under this Agreement, Harty will be eligible to
participate in Meredith's non-qualified stock incentive plan in accordance with
the terms of the plan and subject to the discretion and approval of the
Compensation Committee of the Board of Directors. At its regular August 2010
meeting, the Compensation Committee, in the exercise of its discretion, approved
the following grants in accordance with the terms and provisions of Meredith's
non-qualified stock incentive plan:
 

 

--------------------------------------------------------------------------------

 

5.5.1    an award to Harty of: (a) 30,000 non-qualified stock options with a
three (3) year cliff vesting schedule and (b) 8,000 Restricted Stock Units with
a three (3) year cliff vesting schedule; and
 
5.5.2    a “Special Sign-On” award to Harty of 15,000 Restricted Stock Units
with a five (5) year cliff vesting schedule.
 
 
6.    Perquisites.
 
During his employment under this Agreement, Harty shall receive or be eligible
to participate in, to the extent permitted by law, the various perquisites and
plans generally available to officers of Meredith, in accordance with the
provisions thereof as in effect from time to time, including, without
limitation, Meredith Replacement Benefit Plan, Meredith Supplemental Benefit
Plan, the Amended and Restated Severance Agreement Between Meredith Corporation
and Executive Officers, and a minimum of four (4) weeks of vacation per year.
Harty will similarly be provided with an automobile allowance of $11,050/year
under Meredith's executive automobile allowance policy and reimbursement for the
regular dues in a country club pursuant to Meredith's policy, subject to
applicable withholding and deductions. Furthermore, Harty will be entitled to
reimbursement, in accordance with Meredith Policy, for reasonable expenses
incurred in connection with the performance of his duties with Meredith. In
addition, the terms and conditions of the Amended and Restated Severance
Agreement between Meredith Corporation and Executive Officers dated as of
November 2, 2010, between Harty and the Company (the Severance Agreement) are
incorporated herein and will continue through the Term and extended terms of
this Agreement.
 
 
7.    Termination of Employment.
 
7.1    Termination for Cause. This Agreement and Harty's employment hereunder
may be terminated by Meredith at any time for “Cause”, in which case Harty will
receive only his Base Salary through the date of such termination. Upon such
termination, Harty shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Harty may have under the employee
benefit plans and programs of the Company, in which Harty is a participant,
shall be determined in accordance with the terms and provisions of such plans
and programs. Harty understands and agrees that in the event of the termination
of employment and termination of this Agreement pursuant to this Section 7.1,
all awards of restricted stock, stock options and any other benefits under the
Incentive Plans shall be handled in accordance with the terms of the relevant
plan and agreements entered into between Harty and the Company with respect to
such awards. “Cause” is defined as (i) the willful and continued failure of
Harty to attempt to perform substantially his duties with the Company (other
than any such failure resulting from Disability), after a demand for substantial
performance is delivered to Harty, which specifically identifies the manner in
which Harty has not attempted to substantially perform his duties and for those
matters which are subject to cure, a ten (10) day notice to cure is provided or
(ii) the engaging by Harty in willful misconduct which is materially injurious
to the Company, monetarily or otherwise. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by Harty in good faith and in the best interests of the
Company. Under no circumstances will Harty be entitled to more than three (3)
ten (10) day notice to cure periods during Harty's employment with Meredith.
 
 

 

--------------------------------------------------------------------------------

 

7.2     Termination Without Cause. This Agreement and Harty's employment
hereunder may be terminated by Meredith at any time without Cause. In the event
Harty's employment is terminated without Cause by Meredith, then in return for a
signed full release of all employment-related claims, Harty will receive his
base salary through the date on which notice is given and Harty will then
receive separation payments equivalent to his regular biweekly Base Salary,
minus applicable withholding and deductions, for a period of eighteen (18)
months following the date of notice to him and Harty will receive a lump sum
payment equal to his Annual Management Incentive Plan target bonus, minus
applicable withholding and deductions, pro rated for the year in which such
termination occurs through the date on which notice of termination is given. If
Harty does not execute the above mentioned release, Harty will receive only his
Base Salary through the date on which notice of termination is given. It is
understood that if as a result of Harty's termination without Cause hereunder
Harty could qualify for a severance payment (a Change in Control Severance
Payment) and, or payment under the Meredith Corporation Severance Pay Plan,
Harty may elect to receive the consideration provided for under either this
Agreement or one of the above referenced plans. Harty is not entitled to receive
the consideration provided for under this Agreement and either of the above
referenced Plans under any circumstances.
 
Furthermore, in the event such termination Without Cause occurs prior to the
five year cliff vesting of the Restricted Stock referenced in Section 5.5.2, in
further consideration for Harty's release of all employment related claims, that
award will continue to vest on schedule in accordance with the Restricted Stock
Agreement.
 
Upon such termination, Harty shall be entitled to no further benefits under this
Agreement, except that any rights and benefits Harty may have under the employee
benefit plans and programs of the Company, in which Harty is a participant,
shall be determined in accordance with the terms and provisions of such plans
and programs.
 
The parties intend this Agreement to be in compliance with Section 409A of the
Internal Revenue Code and its accompanying regulations and it should be
interpreted accordingly. Therefore, if Harty's Base Salary at the time of
termination without Cause exceeds the separation pay safe harbor rule under
section 409A of the Internal Revenue Code, then the excess over the safe harbor
will be paid within 60 days of the date of Harty's termination without Cause.
 
7.3    Employee Voluntary. In the event Harty terminates his employment of his
own volition, prior to or at the end of the Term of this Agreement, such
termination shall constitute a voluntary termination and in such event
Meredith's only obligation to Harty shall be to make Base Salary payments
provided for in this Agreement through the date of such voluntary termination.
Any rights and benefits Harty may have under the employee benefit plans and
programs of the Company, in which he is a participant, shall be determined in
accordance with the terms and provisions of such plans and programs. All awards
of restricted stock, stock options and any other benefits under the Incentive
Plans shall be handled in accordance with the terms of the relevant plan and
agreements entered into between Harty and the Company with respect to such
awards.
 
7.4    Employee Death or Disability. In the event Harty's employment ends due to
his death or disability, all awards of restricted stock, stock options and any
other benefits under the Incentive Plans shall be handled in accordance with
terms of the relevant plan and agreements entered into between Harty and the
Company with respect such awards.
 
7.5.    Change in Title, Duties or Location. If at any time prior to the end of
the Term of this Agreement (a) a change is made to Harty's title as President,
National Media Group, (b) there is a material

 

--------------------------------------------------------------------------------

 

change in Harty having at least the same level of responsibility and authority
associated with being President of Meredith's National Media Group as he has on
date this Agreement is executed, or (c) an involuntary change is made to the
location of Harty's principal office more than twenty-five (25) miles from its
current location, Harty shall have the right to terminate his employment with
the Company by giving written notice within ninety (90) days after the date of
Harty receiving written notice of such action, and such termination shall be
deemed to be Termination Without Cause by the Company and such termination shall
be treated in accordance with the terms of Section 7.2
 
7.6    Departure after Designation of Chief Operating Officer    Notwithstanding
anything to the contrary set forth in this Agreement, in the event Meredith
designates an individual to whom Harty is to report other than the Chief
Executive Officer or designates an individual other than Harty as “Chief
Operating Officer, Meredith Corporation” or “President, Meredith Corporation” or
“President and Chief Operating Officer, Meredith Corporation” during the Term,
Harty agrees he will remain in his current position throughout the remainder of
the Term, and should Harty then decide to voluntarily terminate from Meredith,
he will be released from those Covenants set forth in Sections 8.1.a and 8.1.b
of this Agreement unless Meredith chooses to enforce said Covenants, in which
case, Meredith shall be obliged to treat Harty's departure as a Termination
Without Cause under Section 7.2 herein.
 
7.7    Officers and Directors Insurance.    The Company agrees to maintain
Harty's coverage under such directors' and officers' liability insurance
policies as shall from time to time be in effect for active officers and
employees for not less than six years following Harty's termination of
employment.
 
 
8.    Covenants of Harty.
 
8.1    Harty agrees that during his employment with Meredith and, provided
applicable termination payments have been paid pursuant to Section 7, for a
period of eighteen (18) months after his employment ends (whether his employment
is ended voluntarily or involuntarily by Harty or Meredith), Harty will not,
directly or indirectly, whether as a sole proprietor, partner, venture,
stockholder, director, officer, employee, consultant, or in any other capacity
as a principal or agent or through any person, subsidiary, affiliate, or
employee acting as nominee or agent, engage in any of the following activities:
 
a)    Render services to, conduct or engage in any activities for the benefit
of, or be interested in or associated with, any of the entities listed on
Exhibit D or with any person or other entity that is a competitor of Meredith
(“Competitor”).
 
b)    Take any action to finance or guarantee or knowingly to provide other
material assistance to any Competitor.
 
c)    Influence or attempt to influence any person or entity that is a
contracting party with Meredith to terminate any written or oral agreement with
Meredith;
 
d)    Hire or attempt to hire any person who is employed by Meredith or attempt
to influence any such person to terminate employment with Meredith.
 
8.2    Harty will not use, divulge, sell or deliver to or for himself or any
other person, firm or corporation other than Meredith any confidential
information of Meredith in any form or memoranda, reports, computer software and
data banks, customer lists, employee lists, contracts, strategic plans and any
and all other documents containing trade secrets concerning Meredith and its
business operations

 

--------------------------------------------------------------------------------

 

(“Confidential Information”). Confidential Information does not include
information available from or which can be ascertained through public means
(e.g., phone books, published materials or industry publications). Harty will
destroy or surrender to Meredith all Confidential Information and all other
property belonging to Meredith at the conclusion of his employment.
 
8.3    Harty agrees to cooperate with Meredith in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses actually incurred)
which may include, without limitation, being available to participate in any
proceeding involving Meredith, permitting interviews with representatives of
Meredith, appearing for depositions and trial testimony, and producing and/or
providing any documents or names of other persons with relevant information in
Harty's possession or control arising out of his employment in a reasonable
time, place and manner.
 
 
9.    Arbitration
 
9.1    The parties shall use their best efforts and good will to settle all
disputes by amicable negotiations. The Company and Harty agree that, with the
express exception of any dispute or controversy arising under Section 3(g) of
the Severance Agreement, any controversy or claim arising out of or in any way
relating to Harty's employment with the Company, including, without limitation,
any and all disputes concerning this Agreement and the termination of this
Agreement that are not amicably resolved by negotiation, shall be settled by
arbitration in New York, New York, or such other place agreed to by the parties,
as follows:
 
a)     An arbitration may be commenced by any party to this Agreement by the
service of a written Request for Arbitration upon the other affected party. Such
Request for Arbitration shall summarize the controversy or claim to be
arbitrated. No Request for Arbitration shall be valid if it relates to a claim,
dispute, disagreement or controversy that would have been time barred under the
applicable statute of limitations had such claim, dispute, disagreement or
controversy been submitted to the courts of New York.
 
b)    The arbitration will be conducted before an impartial arbitrator appointed
as follows. Within sixty (60) days of the Request for Arbitration the parties
shall mutually agree to an arbitrator. If the parties fail to mutually agree to
an arbitrator within sixty (60) days, then within seventy-five (75) days
following Request for Arbitration, each party shall produce to the other a list
of three (3) potential arbitrators. Within ninety (90) days of the Request for
Arbitration the parties will meet in person or by conference call to select an
arbitrator from the combined list. Each party will first strike two (2) names
from the other party's list. The arbitrator will then be selected by lot from
the two potential arbitrators whose names have not been stricken. The parties
will evenly split the costs of the arbitrator. Legal fees and costs may be
awarded by the arbitrator in accordance with applicable law.
 
c)     Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.
 
d)     It is intended that controversies or claims submitted to arbitration
under this Section 9 shall remain confidential, and to that end it is agreed by
the parties that neither the facts disclosed in the arbitration, the issues
arbitrated, nor the views or opinions of any persons concerning them, shall be
disclosed by third persons at any time, except to the extent necessary to
enforce an award or judgment or as required by law or in response to legal
process or in connection with such arbitration. In addition, Harty

 

--------------------------------------------------------------------------------

 

and the Company shall be entitled to disclose the facts disclosed in
arbitration, the issues arbitrated, and the views or opinions of any persons
concerning them to legal and tax advisors so long as such advisors agree to be
bound by the terms of this Agreement.
 
 
10. Governing Law.
 
This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the laws of the State of New York without
reference to the principles of conflict of laws.
 
 
11.     Entire Agreement.
 
This Agreement, and those plans and agreements referenced herein contain all the
understandings and representations between Harty and Meredith pertaining to
Harty's employment with Meredith and supersede all agreements the parties have
previously entered into, including, but not limited to the employment letter
Harty signed on June 25, 2009. This Agreement may be modified only in writing
signed by Harty and an authorized representative of Meredith.
 
 
12. Deferred Payments.
 
If any provision in this Agreement is deemed to potentially preclude a tax
deduction for compensation in a taxable year because it does not meet the
definition of performance-based compensation pursuant to Section 162(m) of the
Internal Revenue Code of 1986, as amended, then such compensation shall be
reduced accordingly. The reduction shall be in sufficient amount to conform to
the appropriate provisions of Internal Revenue Code and the Treasury regulations
thereunder. It is Meredith's intention to ensure that all of its incentive plans
are performance-based in conformance with Section 162(m) of the Internal Revenue
Code of 1986, as amended. To the extent that any amounts shall be withheld under
this paragraph, such amounts shall be deposited in a deferral account for
Harty's benefit and be paid as soon as practicable to Harty in accordance with
applicable tax regulations.
 
 
13. Headings.
 
Headings of the sections of this Agreement are intended solely for convenience
and no provision of this Agreement is to be construed by reference to the title
of any section.
 
 
14. Knowledge and Representation.
 
Harty acknowledges that the terms of this Agreement have been fully explained to
him, that Harty understands the nature and extent of the rights and obligations
provided under this Agreement, and that Harty has been represented by legal
counsel in the negotiation and preparation of this Agreement.
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 
 
MEREDITH CORPORATION
 
By: Scott Rundall
 
/s/ Scott Rundall
 
Dated: November 2, 2010
 
 
 
THOMAS H. HARTY
 
/s/ Thomas H. Harty
 
Dated: November 2, 2010
 
 
 
 
 

 